Case 0:18-cv-62481-RKA Document 59 Entered on FLSD Docket 10/24/2019 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

  ONEEB REHMAN, individually,
  and on behalf of others similarly
  situated,

                  Plaintiff,                           Case No. 0:18-cv-62481-DPG

  v.

  EVERI HOLDINGS, INC.; and
  EVERI PAYMENTS, INC., formerly
  known as GLOBAL CASH ACCESS
  HOLDINGS, INC.,

                  Defendants.
                                        /

       PLAINTIFF’S UNOPPOSED MOTION TO STAY, OR IN THE ALTERNATIVE
       FOR AN EXTENSION OF REMAINING CASE MANAGEMENT DEADLINES

           Plaintiff, Oneeb Rehman (“Plaintiff”), through his undersigned counsel and pursuant to

   this Court’s inherent authority and Fed. R. Civ. P. 16, hereby moves to stay this case pending

   the parties’ scheduled January 16, 2020, mediation before mediator Randall Wulff. In support,

   the Parties state:

           1.       This case is one of 14 other putative FACTA-related class actions filed against

   Everi Payments or its gaming establishment customers in Florida, Illinois, and Nevada by the

   same counsel representing Plaintiff. Given the relatedness of these various actions, the parties

   have scheduled a January 16, 2020, global mediation before mediator Randall Wulff.

           2.       The current case management order sets the following upcoming deadlines for

   this case:


   Exchange of Expert Witness Summaries or Reports                          November 19, 2019
Case 0:18-cv-62481-RKA Document 59 Entered on FLSD Docket 10/24/2019 Page 2 of 7




   Exchange of Rebuttal Expert Witness Summaries or Reports                       December 3, 2019

   Completion of Discovery                                                       December 17, 2019

   Completion of Mediation                                                       December 31, 2019

   All Pre-Trial Motions (Including Summary Judgment and Daubert                    January 8, 2020
   Motions)
   Status Conference                                                               January 22, 2020
                                                                                      10:00 am

   Joint Pre-Trial Stipulation, Proposed Jury Instructions and Verdict             March 30, 2020
   Form, or Proposed Findings of Fact and Conclusions of Law, and
   Motions in Limine

   Calendar Call                                                                     April 7, 2020
                                                                                       1:45 pm

   Electronic Versions of Documentary Exhibits and Certificates of                  April 10, 2020
   Compliance re Admitted Evidence Shall Be Filed on CM/ECF

   Trial Calendar Begins                                                            April 13, 2020


  (the “Remaining Deadlines”) (See D.E. 25, 30).

          3.        Given that these Remaining Deadlines are rapidly approaching, yet the global

  mediation, if successful, could resolve this or all of the pending litigation, the parties believe a stay

  would best conserve party and judicial resources, while affording ample time and opportunity for

  the parties to focus their efforts toward good faith preparation ahead of the upcoming global

  mediation.

          4.        In addition to the potential for resolution at the global mediation, the Plaintiff

  would point out that several other factors that could impact the claims in this lawsuit. Specifically,

  the lawsuit may be impacted by a final decision from the U.S. Court of Appeals for the Eleventh

  Circuit in Muransky v. Godiva Chocolatier, Inc., Case Nos. 16-16486; 16-16783 (11th Cir.)



                                                     2
Case 0:18-cv-62481-RKA Document 59 Entered on FLSD Docket 10/24/2019 Page 3 of 7



  (“Muransky”), in which the Eleventh Circuit is considering, on rehearing en banc, the issue of

  Article III standing to sue under FACTA. This factor could affect the scope of the claims and

  parties as this case proceeds.1

            5.        Therefore, as discussed herein, a stay of these proceedings is warranted in order

      to allow time for the schedule January 16, 2020 mediation of a potential global resolution of this

      and each of the related FACTA matters. Alternatively, the Court should grant a 120-day

      extension of the Remaining Deadlines in order to allow time for the global mediation to occur.

                                       MEMORANDUM OF LAW

  I.        STANDARD OF REVIEW

            This Court has inherent authority to grant a stay of these proceedings. See Clinton v. Jones,

  520 U.S. 681, 706 (1997) (holding court “has broad discretion to stay proceedings as an incident

  to its power to control its own docket”); Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he

  power to stay proceedings is incidental to the power inherent in every court to control the

  disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

  for litigations.”). In determining whether to grant a stay, the Court should consider three factors:

  (1) whether a stay will unduly prejudice or tactically disadvantage the non-moving party; (2)

  whether the moving party will suffer a hardship or inequity if the stay is not granted; and (3)

  whether a stay would further judicial economy. Garmendiz v. Capio Partners, LLC, 8:17-cv-987-

  T-EAK-AAS, 2017 WL 3208621, at *2 (M.D. Fla. July 26, 2017). Applying these factors, a stay

  should be granted.



  1
    Of note, Plaintiff is not currently moving to stay this litigation pending the outcome of the
  rehearing proceedings in Muransky. The Eleventh Circuit proceedings are referenced here solely
  for context. Nor is Plaintiff requesting that the Court decide any pending motions, including
  Defendant’s Motion to Dismiss, during the proposed stay; to the contrary, Plaintiff requests that
  the Court defer ruling on any pending motions during the proposed stay requested herein.


                                                      3
Case 0:18-cv-62481-RKA Document 59 Entered on FLSD Docket 10/24/2019 Page 4 of 7




  II.     THE COURT SHOULD GRANT PLAINTIFF’S REQUEST FOR A STAY.

          A stay of this action pending the global mediation should be granted because: (i) the Parties

  agree that they will not be prejudiced if a stay is granted; and (iii) a stay would further judicial

  economy.

          A.      Defendant Does Not Oppose This Request to Stay; None Will Suffer Prejudice.

          The Parties agree a stay is warranted to afford ample time for a good faith effort at global

  resolution. As all parties agree a stay is in each of their interests, no party will suffer any prejudice

  or hardship as a result.

          B.      A Stay Will Promote Judicial Economy.

          A stay will also promote judicial economy, for it would allow the Parties to participate in

  a global mediation of this lawsuit and the other 14 FACTA lawsuits pending in Florida, Nevada,

  and Illinois courts. The mediation is scheduled for January 16, 2020, before respected mediator,

  Randall Wulff. If successful, the mediation could resolve this case, along with all of the related

  pending litigation nationwide, conserving judicial resources here and in each of the numerous

  jurisdictions currently hearing related cases, including state and federal courts across Illinois,

  Nevada, and Florida. Therefore, a stay is warranted in order to allow time for the Parties to prepare

  for and conduct the mediation in good faith and attempt to negotiate a global resolution of this and

  each of the related matters. See Rodriguez v. Universal Prop. & Cas. Ins. Co., No. 16-60442-CIV,

  2016 WL 9274717, at *1 (S.D. Fla. Oct. 27, 2016) (granting stay of putative class action pending

  mediation as it would conserve parties’ and court’s resources and allow parties to focus on

  negotiating settlement). Therefore, a stay is warranted in order to promote judicial economy.




                                                     4
Case 0:18-cv-62481-RKA Document 59 Entered on FLSD Docket 10/24/2019 Page 5 of 7



  III.   IN THE ALTERNATIVE, THE COURT SHOULD EXTEND THE REMAINING
         DEADLINES BY 120 DAYS PURSUANT TO RULE 16(B)(4).

         Alternatively, if the Court is not inclined to grant a stay, Plaintiff requests a 120-day

  extension of the Remaining Deadlines. Under Federal Rule of Civil Procedure 16, this Court to

  modify the deadlines in its Scheduling Order for good cause. See Fed. R. Civ. P. 16(b)(4) (“A

  schedule may be modified only for good cause and with the judge’s consent.”). Good cause exists

  if “the schedule cannot ‘be met despite the diligence of the party seeking the extension.’” Sosa v.

  Airprint Sys., Inc., 133 F.3d 1417 (11th Cir. 1998) (quoting Fed. R. Civ. P. 16 advisory

  committee’s notes); see also Williams v. City of Birmingham, No. 2:16-CV-0650-JEO, 2017 WL

  9487213, at *3 (N.D. Ala. Sept. 6, 2017) (“The ‘good cause’ inquiry focuses primarily upon the

  diligence … of the party seeking the modification.”). The Court should allow an amendment to a

  pretrial scheduling order where, as here, there will be no substantial injury or prejudice to the

  opposing party and no inconvenience to the Court. Jacobs v. Agency Rent-A-Car, 145 F.3d 1430,

  1432 (11th Cir. 1998).

         Plaintiff respectfully submits that good cause exists for this Court to grant a 120-day

  extension of the Remaining Deadlines in order to allow time for the Parties to prepare for and

  participate in the global mediation. See Gastaldi v. Sunvest Resort Cmty., LC, 709 F. Supp. 2d

  1284, 1298 n.11 (S.D. Fla. 2010) (“It is perfectly reasonable to continue a trial if both parties are

  working together to achieve a settlement."). The Parties have extensively conferred prior to the

  filing of this requested extension, and Plaintiff has promptly moved for the extension before the

  Remaining Deadlines have expired. Once again, no Party will be prejudiced by the requested

  extension, and Defendant has no opposition to the relief requested. In the event this Court is

  inclined to grant Plaintiff’s alternative request for a 120-day extension of the Remaining

  Deadlines, proposed amended deadlines are attached hereto as Exhibit A.



                                                   5
Case 0:18-cv-62481-RKA Document 59 Entered on FLSD Docket 10/24/2019 Page 6 of 7



         WHEREFORE for the foregoing reasons, Plaintiff, Oneeb Rehman, respectfully requests

  that this Court:

         (i)     grant a stay of these proceedings until completion of the January 16, 2020 global

                 mediation; or alternatively,

         (ii)    grant a 120-day extension of the Remaining Deadlines in accordance with the

                 proposed amended deadlines set forth in Exhibit A to this Motion; and

         (iii)   grant such other and further relief as this Court may deem just and proper.

                              CERTIFICATION OF CONFERRAL

         I hereby certify that I have conferred with opposing counsel regarding the relief requested

  in this motion, and that opposing counsel has no opposition thereto.



  Respectfully Submitted,

  s/ Scott D. Owens
  Scott D. Owens
  Florida Bar No. 597651
  SCOTT D. OWENS, P.A.
  3800 S. Ocean Drive, Suite 235
  Hollywood, Florida 33019
  (954) 589-0588
  (954) 337-0666 fax
  scott@scottdowens.com

  Frank S. Hedin
  Florida Bar No. 109698
  HEDIN HALL LLP
  1395 Brickell Ave, Suite 900
  Miami, Florida 33131
  (305) 357-2107
  (305) 200-8801 (fax)
  fhedin@hedinhall.com
  Attorneys for Plaintiff Oneeb Rehman




                                                  6
Case 0:18-cv-62481-RKA Document 59 Entered on FLSD Docket 10/24/2019 Page 7 of 7



                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 24, 2019, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
  served this date via U.S. mail and/or some other authorized manner for those counsel or parties
  below, if any, who are not authorized to receive electronically Notices of Electronic Filing.

                                      By: s/ Scott D. Owens
                                          Scott D. Owens, Esq.




                                                7
